DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 March 2021 has been entered.
 
Summary
The Amendment filed on 5 March 2021 has been acknowledged. 
Claims 1 - 20 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 10, 12, 14 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over SungDae Jung (Hereinafter Jung) (KR 10-2016-0040911) in view of Cohen et al. (Hereinafter Cohen) (US 2017/0371347).

As per claims 1, 4 and 14, Jung discloses a system for vehicle control, the system comprising:  
an image sensor mounted to a host vehicle to have a field of view out of the host vehicle and configured to capture image data (See at least page 7 paragraph 4); 
a controller configured to:  

	However, Jung does not explicitly teaches elements of: 
a communicator configured to receive specification information of at least one of other vehicles existing outside the host vehicle, and included in the image data captured by the image sensor, wherein the specification information of at least one of the other vehicle includes a size of at least one of the other vehicles and is transmitted from at least one of the other vehicles; 
modify the spatial information around the host vehicle, which is generated by the host vehicle,  based on the specification information of at least one of the other vehicle, which is transmitted from at least one of the other vehicles; and  
generate a control signal for controlling the host vehicle based on modified spatial information around the host vehicle, modified based on the specification information of at least of the other vehicles transmitted from at least one of the other vehicles. 
Cohen teaches elements of:  
a communicator configured to receive specification information of at least one of other vehicles existing outside the host vehicle, and included in the image data captured by the image sensor, wherein the specification information of at least one of the other vehicle includes a size of at least one of the other vehicles and is transmitted from at least one of the other vehicles (See at least abstract and paragraph 79, 103 - 104); 
modify the spatial information around the host vehicle, which is generated by the host vehicle,  based on the specification information of at least one of the other vehicle, which is transmitted from at least one of the other vehicles (See at least paragraph 145 – 146 and 153); and  

Jung and Cohen teaches maneuvering autonomous vehicles using vehicle to vehicle technique.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a communicator configured to receive specification information of at least one of other vehicles existing outside the host vehicle, and included in the image data captured by the image sensor, wherein the specification information of at least one of the other vehicle includes a size of at least one of the other vehicles and is transmitted from at least one of the other vehicles; modify the spatial information around the host vehicle, which is generated by the host vehicle,  based on the specification information of at least one of the other vehicle, which is transmitted from at least one of the other vehicles; and  generate a control signal for controlling the host vehicle based on modified spatial information around the host vehicle, modified based on the specification information of at least of the other vehicles transmitted from at least one of the other vehicles as taught by Cohen in the system of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 2, 5 and 15, Jung and Cohen disclose wherein the controller acquire travel information of at least one of the other vehicles included in the spatial information around the 

As per claim 3, Jung and Cohen disclose wherein the controller is configured to: 
extract an other specification information of at least one of other vehicles from the spatial information around the host vehicle, generated based on the image data captured by the image sensor of the host vehicle, (Jung, see at least page 7 paragraph 4 – 6 and page 8 paragraph 2 – 5), and
generate the modified spatial information by comparing the specification information of at least one of the other vehicles, which is transmitted from at least one of the other vehicles, and the other specification information of at least one of the other vehicles, which is extracted from the spatial information around the host vehicle generated based on the image data captured by the image sensor of the host vehicle, and modifying the spatial information around the host vehicle, generated based on the image data captured by the image sensor of the host vehicle, based on comparison result between the specification information of at least one of the other vehicles, which is transmitted from at least one of the other vehicles, and the other specification 

As per claims 6 and 16, Jung and Cohen teach element of:
wherein the travel path generator is configured to: 
extract travel information of at least one of the other vehicles included in the spatial information from at least one of the image data or the sensing data and determine an expected travel region of at least one of the other vehicles included in the spatial information based on at least one of the specification information of at least one of other vehicles or the travel information of at least one of the other vehicles included in the spatial information around the host vehicle (Cohen, see at least figure 14 and paragraph 79, 103 – 104, 145 – 146 and 153); and 
 generate a travel path of the host vehicle based on the expected travel region of at least one of the other vehicles included in the spatial information around the host vehicle (Cohen, see at least paragraph 198 and figure 14).

As per claims 7 and 17, Jung and Cohen disclose element of:
wherein the travel space prediction module is configured to, when at least one of the other vehicles included in the spatial information generated based on at least one of the image data or the sensing data is located in front of the host vehicle and is traveling on a road on which the host vehicle is traveling, and display the expected travel region behind at least one of the other vehicles in the modified spatial information modified based on the specification information of at least of the other vehicles transmitted from at least one of the other vehicles 

As per claim 10, Jung  and Cohen disclose elements of: 
extract another specification information of at least one of the other vehicles from the spatial information generated based on at least one of the image data or the sensing data; and 
generate the modified spatial information by comparing the specification information of at least one of the other vehicles, which is transmitted from at least one of the other vehicles, and the other specification information of at least one of the other vehicles, which is generated by the host vehicle based on at least one of the image data or the sensing data, and modify the spatial information around the host vehicle, generated based on at least one of the image data or the sensing data, based onPage 5 of 16Application No. 16/205,198Attorney Docket No. B-9811 631844-3 Response to Final Office Action of Dec. 14, 2020comparison result between the specification information of at least one of the other vehicles, which is transmitted from at least one of the other vehicles, and the other specification information of at least one of the other vehicles, which is extracted from the spatial information generated based on at least one of the image data or the sensing data (Jung, see at least 7 paragraph 4 – 6, page 8 paragraph 2 – 5 and page 9 paragraph 2 – page 10 paragraph 1, and Cohen, see at least paragraph 79, 103 – 104, 145 – 146 and 153).

As per claims 12 and 19, Jung discloses wherein the image data is data captured by an image sensor, and the sensing data is data captured by a non-image sensor composed of at least one of a radar sensor, a light detection and ranging (LiDAR) sensor, or an ultrasonic sensor (See at least page 7 paragraph 4).  

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Cohen in view of Chan Jegal (Hereinafter Chan) (KR 10-2017-0035238).

As per claims 11 and 18, Jung teaches all the elements of the claimed invention but does not explicitly disclose element of:
wherein the first vehicle information includes at least one of a width, a length, or a maximum turning angle of at least one of the external vehicles.
Chan discloses wherein the first vehicle information includes at least one of a width, a length, or a maximum turning angle of at least one of the external vehicles (See at least page 2 paragraph 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the first vehicle information includes at least one of a width, a length, or a maximum turning angle of at least one of the external vehicles as taught by Chan in the system of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 – 9, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung and Cohen in view of Divekar et al. (Hereinafter Divekar) (US 9740945).

As per claim 8, Jung and Cohen disclose all the elements of the claimed invention but does not explicitly discloses element of the first spatial information is an opposite vehicle which exists in front of the host vehicle and is traveling to approach the host vehicle.
Divekar teaches element of the first spatial information is an opposite vehicle which exists in front of the host vehicle and is traveling to approach the host vehicle (See at least figure 1 and column 2 line 53 – Column 3 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first spatial information is an opposite vehicle which exists in front of the host vehicle and is traveling to approach the host vehicle as taught by Divekar in the system of Jung and Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Jung and Cohen and disclose all the elements of the claimed invention but does not explicitly discloses element of: a preceding vehicle which is located in front of the host vehicle and is traveling on a road adjacent to a road on which the host vehicle is traveling or a crossing vehicle which is located in front of the host vehicle and is traveling in a direction of moving away from the host vehicle.
Divekar teaches element of a preceding vehicle which is located in front of the host vehicle and is traveling on a road adjacent to a road on which the host vehicle is traveling or a crossing vehicle which is located in front of the host vehicle and is traveling in a direction of moving away from the host vehicle (See column 4 line 16 – 28).


As per claims 13 and 20, Jung and Cohen disclose all the elements of the claimed invention but does not explicitly discloses element of wherein the vehicle specification receiver receives the first vehicle information using vehicle-to-everything (V2X) communication, which is a vehicle communication method.  
Divekar teaches element of wherein the vehicle specification receiver receives the first vehicle information using vehicle-to-everything (V2X) communication, which is a vehicle communication method (See column 2 line 17 – 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the vehicle specification receiver receives the first vehicle information using vehicle-to-everything (V2X) communication, which is a vehicle communication method as taught by Divekar in the system of Jung and Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662